Citation Nr: 1036470	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-03 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a bilateral foot 
disability characterized as flat feet and associated foot pain.

3. Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.G.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana. 

A video conference hearing was held before the undersigned 
Veterans Law Judge in February 2009.  A transcript of that 
proceeding is associated with the claims folder.  The appeal was 
previously remanded by the Board in March 2009.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the Board notes that in December 2009 the 
Veteran submitted additional, relevant medical and lay evidence 
in support of his claims.  See. e.g., Medical Statement from Dr. 
Hawkins, February 2009.  This evidence was not submitted 
contemporaneously with a waiver of jurisdiction and, therefore, 
must be considered by the RO in the statement of the case with 
respect to the claims for service connection for a low back 
disability and bilateral ankle and foot disabilities.  Indeed, 
applicable VA regulations require that pertinent evidence must be 
referred to the agency of original jurisdiction (AOJ) for review 
and preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived in writing by the 
appellant. 38 C.F.R. §§ 19.37, 20.1304 (2009).  Thus, the Board 
must remand these issues, in part, so that the RO may review this 
evidence and, if the claims remain denied, include such evidence 
in a SSOC. Id.

Additionally, pursuant to the Board's March 2009 remand, the 
Veteran was scheduled for a VA examination on July 22, 2009.  In 
a July 20, 2009 communication to the RO, the Veteran stated that 
he was not able to make the July 22nd appointment and requested 
that the examination be rescheduled.  See VA Form 21-4138, dated 
July 20, 2009.  Several subsequent communications in the claims 
file indicate that the RO was amenable to rescheduling the 
Veteran for a new examination, but no actual attempts to 
reschedule the appointment are documented in the file.  In 
January 2010, the Veteran again requested that the VA examination 
be rescheduled due to the fact that he was incarcerated at the 
time of the original July 2009 examination.  

In this regard, it is not clear whether the Veteran remains 
incarcerated.  The January 2010 Report of Contact form appears to 
indicate that he is not incarcerated; however, the August 2010 
communication from his representative indicates otherwise.  In 
the event that the Veteran is currently incarcerated, it is noted 
that the duty to assist incarcerated Veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same care 
and consideration given to their fellow Veterans. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995).

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him the 
necessary examination at the closest VA medical facility. See, 
e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's duty to 
assist an incarcerated Veteran includes: (1) attempting to 
arrange transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and having 
their medical personnel conduct an examination according to VA 
examination work sheets; or (3) sending a VA or fee-basis 
examiner to the correctional facility to conduct the examination. 
See Bolton, 8 Vet. App. at 191.

The Board finds that in light of VA's duty to assist, on remand 
the agency of original jurisdiction (AOJ) should reschedule the 
Veteran for examination in connection with his claims on appeal. 
38 U.S.C.A. § 5103A(d) (West 2002).  If the Veteran is, indeed, 
incarcerated, the typical procedures for scheduling an 
examination are not likely going to be adequate in this case.  
Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has cautioned "those who adjudicate claims of 
incarcerated Veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  Such 
individuals are entitled to the same care and consideration given 
to their fellow Veterans." Bolton, 8 Vet. App. at 191 (citing 
Wood, 1 Vet. App. at 193).

Here, because a medical examination of the Veteran was not 
conducted as required by the Board's remand, and because no 
attempt was made to have the Veteran examined at the prison 
facility, a remand is necessary to allow the AOJ to attempt to 
schedule the Veteran for an examination.  Such action is 
necessary to comply with VA's duty to assist, as discussed above.  
On remand, the AOJ should take reasonable steps to attempt to 
schedule the Veteran for an examination to assess the nature, 
extent, and etiology of any current back, feet, and ankle 
disabilities.  The VA Adjudication Procedure Manual may be 
helpful in this instance.  It contains a provision for scheduling 
examinations of incarcerated Veterans.  The manual calls for the 
AOJ or the local Veterans Health Administration (VHA) Medical 
Examination Coordinator to confer with prison authorities to 
determine whether the Veteran should be escorted to a VA medical 
facility for examination by VHA personnel.  If that is not 
possible, the Veteran may be examined at the prison by: (1) VHA 
personnel; (2) prison medical providers at VA expense; or (3) 
fee-basis providers contracted by VHA. See M21-1MR, Part 
III.iv.3.A.11.d (2009).

In order for the AOJ to be successful in scheduling the 
examination, communication with the prison facility is essential.  
It may be necessary to make a determination as to who the state 
official is with the authority to make a decision on these 
matters and to obtain a definitive answer from that official.

Of course, in the event that the Veteran is no longer 
incarcerated, he should be scheduled for an examination at the 
appropriate VA medical facility, as indicated below.   

Accordingly, the case is REMANDED for the following action:

1. The RO should review the evidence 
associated with the claims file after the 
issuance of the last SSOC in October 2009; 
this includes review of the February 2009 
medical statement from Dr. Hawkins. 

2. After review of this evidence, the RO 
should take such additional development 
action as it deems proper with respect to the 
claims, to include the following: 

The AOJ must take all reasonable measures to 
schedule the Veteran for a VA examination.  
If the Veteran remains incarcerated, the 
AOJ must confer with prison authorities to 
determine whether the Veteran may be escorted 
to a VA medical facility for examination or 
if an examination at the prison is feasible. 
See M21-1MR, Part III.iv.3.A.11.d.  If the 
Veteran is not currently incarcerated, he 
should be scheduled for a VA examination at 
the appropriate VA medical facility.  

3. After the Veteran is scheduled for the 
appropriate VA examination as indicated 
above, the examiner is asked to determine the 
nature, extent and etiology of any currently 
manifested disabilities of the back, feet, 
and ankles.  

After examining the Veteran and reviewing the 
claims file, the examiner should identify any 
current disability of the back, feet, and 
ankles, both orthopedic and neurologic in 
nature.  The examiner must then offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current back, foot, 
and/or ankle disabilities are related to 
service, to include as the result of the 
claimed in- service fall from a pole in 1967. 
In this regard, the Veteran's statements 
regarding this in-service fall should be 
accepted as fact for the purpose of this 
inquiry.

Moreover, in considering the etiology of the 
claimed back disability, the examiner is also 
specifically asked to address the intervening 
injury to the back in 1975, for which the 
Veteran received workers' compensation.

After the requested examination has been 
completed, the report should be reviewed to 
ensure that it is in complete compliance with 
the directives of this remand. 

If the report is deficient in any manner, it 
should be returned to the examiner.  The 
Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect 
his claim. See 38 C.F.R. § 3.655 (2008).  If 
an examination cannot be scheduled because of 
prison restrictions, the AOJ should document 
all efforts made to schedule the examination.

4. After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claims based on the entirety of 
the evidence.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


